 SIS-Q FLYING SERVICE, INC.195Sis-Q Flying Service,Inc.;HemetValley FlyingServiceCompany; TBM, Inc.andUnion ofProfessional Airmen,an affiliate of theAir LinePilots Association,InternationalAFL-CIO, Peti-tioner.Case 20-RC-10258May 30, 1972DECISION AND DIRECTION OFELECTIONSBY CHAIRMAN MILLER AND MEMBERSFANNING ANDKENNEDYUpon a petition duly filed under Section 9(c) of theNationalLaborRelationsAct,asamended, ahearing was held before Hearing Officer John C.Montoya. Following the hearing, and pursuant toSection 102.67 of the National Labor RelationsBoard Rules and Regulations and Statements ofProcedures, Series 8, as amended, by direction of theRegionalDirector for Region 20, the case wastransferred to the Board for decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer'srulingsmade at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this case, the Boardfinds:1.Sis-Q Flying Service, Inc., Hemet Valley FlyingServiceCompany, and TBM, Inc., hereinafterreferred to as the Employers, are in the business ofproviding aircraft, aircraft pilots and copilots, andcertain support personnel for forest fire fightingunder contract with the Forestry Service (FS), asubdivision of the United States Department ofAgriculture, and the California Division of Forestry(CDF), a branch of the government of the State ofCalifornia.The Employers assert that the Board does not havejurisdiction in this case because it involves laborrelations of FS and CDF. Thus, the Employerscontend that their own operations are so intimatelyconnected with those of the two agencies, which areexcluded from the coverage of the Act, that theBoard should decline jurisdiction herein and furtherthat the control exercised by the FS and CDF overthe terms and conditions of employment of thedisputedpersonnel is such as to render thememployees of those governmental agencies and not ofthe three named Employers.A primary responsibility of the FS is to fight forestfires throughout the United States; administrativelythe FS divides the country into several regions, oneof which comprises the State of California. CDF islikewise responsible for the fighting of fires withinand throughout California. Both FS and CDF fightforest fires by land and by air, but we are hereconcerned only with their activities involving the useof aircraft for this purpose.Until about 1964 or 1965 both FS and CDFutilized their own personnel and equipment in thisfunction.Since that time this work has beencontracted out on a bid basis by both agencies. Eachof the three Employers involved here has bid for andreceived contracts from both FS and CDF for severalyears.Pursuant to those contracts each of theEmployers sends pilots, copilots, and aircraft tovarious bases or airfields operated by FS, CDF, or insome cases by both, where they wait in readiness tobe dispatched to a fire.The airmen start each day by checking and startingtheir aircraft and reporting their readiness to fly.Most of their time is then spent on the groundawaiting dispatch. Throughout the season' they areon 7-day-a-week duty and may not leave the baseunless relieved and given permission to do so by theagencies.When the Employers bid for contracts with FS orCDF, they submit detailed descriptions of aircraft tobe supplied and the names and qualifications ofpilots and copilots. Both of theagenciesreserve theright to reject a proposed pilot or copilot on groundsranging from safety to attitude and personal appear-ance.Due to the importance and nature of the missioninvolved, FS and CDF retain a substantial degree ofcontrol over the pilots and copilots involved. Thus,they are required to be licensed by the FederalAviation Administration and to be approved andcarry cards evidencing that approval from FS andCDF. As noted, their hiring must be approved by theagencies,which also approve workassignments,transfers, and occasional promotions, and can effecttheir termination by requiring the return of thecertification card issued by the particular agency.The agencies also provide annual training andevaluation for the airmen..When they are dispatched to a fire, their orderscome from either FS or CDF personnel dependingon the nature of the base and the location of the fire.Their function is to fly to the fire and drop loads ofdeterrent on the fire. In the air they are supervised,monitored, and evaluated by FS or CDF and thenumber of times they return to a fire is determinedby personnel of those agencies. Such control overiThe fire season lasts about 4-1/2 months,but by contract between theagencies and the Employers it may be extended at either its beginning orend, depending on natural conditions The Employers apparently spend theremainder of the year preparing for the nextseason.197 NLRB No. 26 196DECISIONSOF NATIONAL LABORRELATIONS BOARDtheir in-flight operations is exercised by agencypersonnel on the ground or in the air.Further, the working conditions of the pilots andcopilots are controlled by the contracts between theagencies and the Employers. Hours of duty, maxi-mum flight time allowed, rest periods, and certainsafetyprecautionsareestablishedby contract.On the other hand, the FS and CDF contracts withtheEmployers clearly state that the airmen areemployees of the companies and not of the agencies.They enjoy none of the benefits of Federal or stateemployment.Further, it is the Employers whoactually hire the pilots and copilots. The agenciesmerely approve or disapprove the individuals desig-nated by the Employers. In this regard, the Employ-ers hire men who have previously qualified for thework involved or who 'have the necessary trainingand skills to qualify.Once hired, the pilots and copilots are assigned to aspecificbase by the Employers and thus theirworking conditions and amount of flight time aresubstantially affected.Although the agencies maydisapprove a particular assignment, this appears tobe the exception rather than the rule, involvingpossible personality clashes or lack of familiaritywith the terrain.The pilots and copilots are paid by the Employersand all standard payroll deductions are made by theEmployers, who provide unemployment workmen'scompensation and health insurance. Neither FS norCDF exercises any direct control over the airmen'sbasicwages, which are agreed upon between theairmen and the Employers. Finally, with regard toboth hiring and termination, there is no evidence thatthe agencies have any authority to require theEmployers to place a man on their payroll or to takehim off.In view of the above, it is clear that, althoughconditions of employment are subject to review andapproval by FS and CDF, a considerable area ofeffective control remains vested in the Employers.Accordingly, we find that the Employers are employ-ers of their employees within the meaning of Section2(2) of the Act and that despite the close connectionof the activities of the Employers with the purposesand operations of the Forestry Service and CaliforniaDivision of Forestry, there is insufficient reason towarrant withholding the exercise of jurisdiction overthe businesses of the Employers.2All of the Employers concede that during the lastcalendar year they have received payments in excessof $50,000 from both the FS and CDF for the2HerbertHarvey,Inc.,171NLRB 238, 239, enfd. 424 F.2d 770(C.A.D C, 1969).3Siemons Mailing Service,122 NLRB 81, 85, In 12.4The Petitioner originally sought a single,multiemployer unit or,services performed as described above. Accordingly,we find that each of the Employers is engaged incommerce within the meaning of the Act and that itwould effectuate the purposes of the Act to assertjurisdiction herein.32.The Petitioner is a labor organization asdefined in the Act and claims to represent certainemployees of the Employers.3.A question affecting commerce exists concern-ing the representation of employees of the Employerswithin the meaning of Sections 9(c)(1) and 2(6) and(7) of the Act.3.The Petitioner seeks separate units of employ-eesof each of the three Employers,4 and theEmployers agree. Therefore, as the parties are inagreement as to the scope of the units, we findappropriateand shall direct elections in threeseparate units of employees of Sis-Q Flying Service,Inc.,Hemet Valley Flying Service Company, andTBM, Inc.The parties disagree, however, as to the compo-sition of the three units. The Petitioner seeks unitslimited to pilots and copilots. The Employers wouldinclude mechanics and gas boys (who fuel the planesand perform janitorial tasks).The record reveals that pilots and copilots performsome maintenance tasks on their airplanes at thebases and that, in unusual circumstances, mechanicshave flown as copilots in the larger planes. However,the dissimilarities between the qualifications andconditions of flight personnel on the one hand andthe mechanics and gas boys on the other are, in ourview,vastlymore significant.Thus, pilots andcopilotsarehiredby the Employers only afterdemonstrating flying proficiency and must also belicensed by the Federal Aviation Administration andcertifiedby the Forestry Service and CaliforniaDivision of Forestry. Pilots and copilots are requiredto attend annual training courses concerning fire-fighting flight problems.Mechanics and gas boyshave no such requirements. Pilots and copilots areassigned to the various bases throughout California;when on duty they work a 7-day week, and mayleave the base only with explicit permission. In themain, mechanics and gas boys remain at their homebases and, in any event, work a basic 40-hour weekwith overtime, punch in and out on a timeclock, andenjoy substantial freedom to come and go as theyplease.Pilots and copilots are paid a guaranteedminimum monthly wage with a specified additionalamount for each hour of actual flight time. Mechan-ics and gas boys are paid per hour with overtime foralternatively,separate units.In its brief,Petitioner abandonedits primaryunit requestand concededits inappropriateness"under present Boardstandards " SIS-Q FLYING SERVICE, INC.allhours over 40 in any given week. Pilots andcopilots have separate supervision from mechanicsand gas boys. Mechanics and gas boys are employedyear round, wear uniforms, receive paid vacations,holidays, and sick leave pay. Flight personnel, to thecontrary, receive none of those benefits, do not wearuniforms, and are hired for the fire season only.5Finally, we note that mechanics and gas boys do notnormally progress to the categories of pilot orcopilot.In view of all of the foregoing, we find that themechanics and gas boys do not share a communityof interest with the pilots and copilots and we shallexclude them from the units found appropriateherein.6Accordingly, we find that the following employees5One individual performs as a pilot duringthe fire season and as amechanic during the remainder of the year During such periods as he orothers are functioning as mechanics,they shall be excluded fromthe unitsfound herein6Air California,170 NLRB 18In order to assure that all eligible votersmay have the opportunity tobe informedof the issuesin the exerciseof their statutoryright to vote, allparties tothe electionshould haveaccess toa list of votersand theiraddresseswhichmay be used tocommunicatewith themExcelsiorUnderwear Inc,156 NLRB 1236,N LR B v Wyman-Gordon Co,394 U S197of the Employers constitute separate units appropri-ate for the purposes of collective bargaining withinthe meaning of Section 9(b) of the Act:1.Allpilots and copilots employed by Sis-QFlying Service, Inc., excluding all mechanics, gasboys, other employees, guards, and supervisors asdefined in the Act.2.All pilots and copilots employed by HemetValley Flying Service Company, excluding all me-chanics,gas boys, other employees, guards, andsupervisors as defined in the Act.3.All pilots and copilots employed by TBM, Inc.,excluding all mechanics, gas boys, other employees,guards,and supervisors as defined in the' Act.[Direction of Elections? omitted from publica-tion.]759Accordingly,itishereby directed that an election eligibility list,containing the names and addresses of all the eligible voters, must be filedby the Employerwith the Regional Director for Region 20 within7 days ofthe date of this Decision and Direction of Election The Regional Directorshallmake the list available to all parties to the election No extension oftime to file this list shall be granted by the Regional Director except inextraordinarycircumstances Failure tocomplywith this requirement shallbe grounds for setting aside the election whenever proper objections arefiled.